          Case 2:20-cv-02838-RBS Document 36 Filed 01/04/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



MALIK LILES,
                                                      Case No.: 2:20-cv-02838-RBS
                                      Plaintiff,
v.

TRANS UNION, LLC; EQUIFAX
INFORMATION SERVICES, LLC;
EXPERIAN INFORMATION SOLUTIONS,
INC. AND VERIZON WIRELESS, LLC

                                Defendant.


 STIPULATION FOR DISMISSAL OF DEFENDANT CELLCO PARTNERSHIP D/B/A
      VERIZON WIRELESS (erroneously sued as VERIZON WIRELESS, LLC)

         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, Malik Liles,

and Defendant Cellco Partnership d/b/a Verizon Wireless (erroneously sued as Verizon Wireless,

LLC) (“Verizon Wireless”), that the above-entitled action be dismissed with prejudice as to

Verizon Wireless, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, with each

party to bear its own respective attorney’s fees and costs.


/s/ Frederick E. Blakelock____                        /s/ Brent F. Vullings________
Frederick E. Blakelock, Esquire                       Brent F. Vullings, Esquire
Reilly, McDevitt & Henrich, P.C.                      Vullings Law Group, LLC
Counsel for Defendant,                                Counsel for Plaintiff
Cellco Partnership d/b/a Verizon Wireless             Malik Liles



IT IS SO ORDERED.

Dated:     January 4, 2021                               /s/ R. Barclay Surrick
                                                      ________________________________
                                                      R. Barclay Surrick
                                                      United States District Judge
